Order                                                                         Michigan Supreme Court
                                                                                    Lansing, Michigan

  October 21, 2020                                                                 Bridget M. McCormack,
                                                                                                 Chief Justice

  159936                                                                                David F. Viviano,
                                                                                        Chief Justice Pro Tem

                                                                                      Stephen J. Markman
  In re PAROLE OF FREDERICK WILKINS                                                        Brian K. Zahra
  _________________________________________                                          Richard H. Bernstein
                                                                                     Elizabeth T. Clement
  MONROE COUNTY PROSECUTING                                                          Megan K. Cavanagh,
                                                                                                      Justices
  ATTORNEY,
           Appellee,
  v                                                        SC: 159936
                                                           COA: 344426
                                                           Monroe CC: 18-140703-AP
  FREDERICK WILKINS,
           Appellee,
  and
  PAROLE BOARD,
             Intervenor-Appellant.
  _________________________________________/

         By order of April 29, 2020, the prosecuting attorney was directed to answer the
  application for leave to appeal the March 26, 2019 judgment and the June 3, 2019 order
  of the Court of Appeals. On order of the Court, the answer having been received, the
  application for leave to appeal is again considered and, pursuant to MCR 7.305(H)(1), in
  lieu of granting leave to appeal, we REVERSE the June 3, 2019 order of the Court of
  Appeals and the May 16, 2019 order of the Monroe Circuit Court, and we REINSTATE
  the decision of the Parole Board. It is the judgment of the Parole Board, not the circuit
  court, that is entitled to deference in this appeal from the decision of an administrative
  agency. The Parole Board did not clearly abuse its discretion or violate the Michigan
  Constitution or any statute, rule, or regulation by granting parole in this case. See MCR
  7.118(H)(3). Because the prisoner’s parole-guidelines score gave him a high probability
  of parole, the Parole Board was required to grant parole absent substantial and
  compelling reasons for a departure. See MCL 791.233e(6). The circuit court erred by
  ignoring this restriction on the Parole Board’s exercise of its discretion. The circuit court
  also impermissibly substituted its judgment for that of the Parole Board. After
  interviewing the prisoner and conducting a thorough review of his file, the Parole Board
  found reasonable assurance that he would not become a menace to society or to the
  public safety. See MCL 791.233(1)(a). Further, in light of the detailed mental-health
                                                                                                               2

aftercare plan prepared on the prisoner’s behalf, the Parole Board had “satisfactory
evidence that arrangements have been made . . . for the prisoner’s care if the prisoner is
mentally or physically ill or incapacitated.” See MCL 791.233(1)(e). In light of the
record evidence, the Parole Board’s decision to grant parole fell within the range of
principled outcomes and the Court of Appeals erred by affirming the circuit court’s
reversal of the Parole Board’s decision.




                         I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         October 21, 2020
       t1014
                                                                             Clerk